Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the application filed on 5/24/2019. Claims 1-26 as originally filed are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 7/17/2019 have been considered.

Oath/Declaration
The oath or declaration filed on 5/24/2019 is acceptable. 

Drawings
The drawings filed on 5/24/2019 are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dunne et al (US 2009/0278244; Dunne hereinafter) in view of Chang et al (US 6,169,322; Chang hereinafter).

With regard to claim 1, Dunne discloses a semiconductor device package 200 (Fig.2; para[0042]), comprising: 
a substrate 205 (packaging substrate; para[0042]); 
a semiconductor die 210 (para[0042]) comprising silicon (Si), silicon carbide (SiC), or diamond (para[0035]); and 
a metal layer 220 (para[0043]) on a surface of the semiconductor die 210, the metal layer 220 comprising a bonding surface 207 (Fig.2; para[0042]) that is attached to a surface of the substrate 205. 

As discussed above, Dunne discloses the limitations of the claim with the exception of the bonding surface comprising opposing edges that extend along a perimeter of the semiconductor die and one or more non- orthogonal corners. However, Fig.8-9 of Chang discloses the bonding surface comprising opposing edges that extend along a perimeter of the semiconductor die 801 

With regard to claim 11, Dunne discloses a semiconductor device package 200 (Fig.2; para[0042]), comprising: 
a substrate 205 (packaging substrate; para[0042]); 
a die 210 (para[0042]) comprising a semiconductor material having an elastic modulus of greater than 100 gigapascals (GPa) (para[0035]; Silicon has elastic modulus of 202 GPa); and 
a metal layer 220 (para[0043]) on a surface of the die 210 and comprising a bonding surface 207 (para[0042]) that is attached to a surface of the substrate 205.

As discussed above Dunne discloses the limitations of the claim with the exception of the bonding surface comprising opposing edges that extend along a perimeter of the die and one or more radiused or chamfered corners. However, Fig.8-9 of Chang discloses the bonding surface comprising opposing edges that extend along a perimeter of the semiconductor die 801 and one or more radiused or chamfered corners (Fig.8-9). It would have been obvious to one having ordinary skill in the art 

With regard to claim 19, Dunn discloses a semiconductor device package 300 (Fig.3, Para[0046]) comprising: 
a substrate 205 (para[0042]); 
a die 210 comprising a semiconductor material (para[0035]); and 
a metal layer 221 (para[0046]) on a surface of the die 210 and wherein the bonding surface  is attached to a surface of the substrate 205 by 
a die attach material 222 (para[0046]), and wherein an elastic modulus of the semiconductor material (silicon= 220GPa) is greater that of the die attach material (para[0048]; Ag filled epoxies) by about 1.5 times or more (Ag-filled epoxies has much less elastic modulus of around 10 GPa meeting the claimed 1.5 times or more requirement).

As discussed above Dunne discloses the limitations of the claim with the exception of the metal layer comprising a bonding surface having radiused or chamfered corners. However, Fig.8-9 of Chang discloses the 

With regard to claim 24, Dunne discloses a semiconductor device package (Fig.2), comprising: 
a substrate 205; and 
a semiconductor die 21 attached to a surface of the substrate, the semiconductor die comprising a material (para[0035]) having an elastic modulus (220 GPA) of greater than 100 gigapascals (GPa). 

As discussed above, Dunne discloses the limitations of the claim with the exception of wherein a surface of the die adjacent the surface of the substrate comprises radiused or chamfered corners. However, Figs.8-9 of Chang discloses wherein a surface of the die adjacent the surface of the substrate comprises radiused or chamfered corners. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bonding surface with radiused or chamfered corners that Chang 

With regard to claim 2, Chang discloses the semiconductor device package of Claim 1, wherein the one or more non-orthogonal corners comprise radiused or chamfered corners (Fig.9).

With regard to claims 3, 12 and 21, Dunne in view of Chang does not discloses the semiconductor device package, wherein the radiused or chamfered corners have a radius of curvature or chamfer dimension, respectively, of about 100 microns or more. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such dimension curvature as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Peterson
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of curvature or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 

With regard to claims 4, 13 and 20, Dunn in view of Chang does not discloses the semiconductor device package, wherein the opposing edges of the bonding surface extend along the perimeter of the semiconductor die at a distance of less than 25 microns therefrom, and wherein the perimeter is defined by scribe lines that are free of the metal layer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such distance of less than 25 microns as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson ,65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of distance or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).



With regard to claims 6 and 15, Dunne in view of Chang discloses the semiconductor device package, wherein an elastic modulus of the semiconductor die (225 GPa) is greater than that of the die attach material by about 1.5 times or more (10 GPa).

With regard to claim 7, Dunne in view of Chang does not disclose the semiconductor device package, wherein a thickness of the semiconductor die is less than about 100 microns, wherein a thickness of the metal layer is less than about 10 microns, and wherein a thickness of the die attach material is less than the thickness of metal layer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form such thicknesses as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson ,65 USPQ2d 1379.



	With regard to claim 8, Dunne in view of Chang does not disclose the semiconductor device package of Claim 5, wherein the metal layer and/or the die attach material comprise gold (Au) or an alloy thereof, and wherein the surface of the substrate comprises a die attach pad comprising copper (Cu) or an alloy or composite thereof. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal layer and pad using such claimed material as this materials are well known and common knowledge in the art.

With regard to claims 9, 17, and 26 Chang discloses the semiconductor device package (Figs. 8-9) of Claim 2, wherein the surface of the semiconductor die 801 including the metal layer 900 thereon comprises radiused or chamfered corners that are aligned with the radiused or chamfered corners of the bonding surface.


With regard to claim 16, Dunne discloses the semiconductor device package of Claim 14, wherein the semiconductor material comprises silicon (Si) or gallium nitride (GaN) (para[0035]). Dunne in view of Chang does not disclose wherein the metal layer and/or the die attach material comprise gold (Au) or an alloy thereof, and wherein the surface of the substrate comprises a die attach pad comprising copper (Cu) or an alloy or composite thereof. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal layer and pad using such claimed material as this materials are well known and common knowledge in the art.

With regard to claim 22, Dunne in view of Chang discloses the semiconductor device package of Claim 21, wherein the radiused or chamfered corners are configured to reduce stress (abstract of Chang) at an interface between the bonding surface and the die attach material.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896